 In the Matter of BAY STATE OPTICAL COMPANY,EMPLOYERandIN-TERNATIONAL ASSOCIATION OF MACHINISTS, LODGE 129,PETITIONERCase No. 1-RC-49.DecidedApril 12, 1948Mr. Sidney A. Aisner,of Boston, Mass., for the Employer.Messrs.Harold Reardon,of Boston, Mass., andPeter F. Stuart,ofProvidence, R. I., for the Petitioner.Mr. JosephDuggan,of Boston Mass.,for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Provi-dence, Rhode Island, on December 22, 1947, before Robert E. Greene,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-manpanel consisting of the undersigned Board Members.*Upon the entire record in the case, the National Labor RelationsBoard makes the following :-FINDINGS OF FACT1.TIIE BUSINESS OF TIIE EMPLOY)!,RBay State Optical Company, a Maine corporation, is engaged inthe manufacture of optical frames and mountings at Attleboro,Massa-chusetts.The Employer annually purchasesmaterialsvalued at ap-proximately $400,000, of which approximately 30 percent is receivedfrom points outside the Commonwealth of Massachusetts.The Em-ployer annually produces articles valued inexcess of$500,000, morethan 50 percent of which is shipped to points outside the Common-wealth.--The Employer admits,'and we find, that -it is engaged incommerce'within the meaning of the Act.*Chairman Herzog and Members Murdock and Gray.77 N. L.R. B., No. 6.788886-49-vol 77-553 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization, claiming torepresent employees of the Employer.The Optical and Instrument Workers International Union, hereincalled the Intervenor, is a labor organization affiliated with the Con-gress of Industrial Organizations, claiming to represent employeesof the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit of all employees in the Employer's tool-room, including tool makers, die makers, force makers, and machinists,but excluding clerical employees, executives, and all supervisors.Since March 1946 the toolroom employees have been included in a pro-duction and maintenance unit for which the Intervenor was selectedas bargaining representative in a consent election conducted by theBoard.'On October 24, 1946, the Intervenor entered into a contractwith the Employer, covering the employees in this unit, which wasterminated at the end of its initial period of 1 year.The Employer and Intervenor agree with the Petitioner that thetoolroom employees constitute a traditionally recognized craft groupthat may compose an appropriate unit.The parties further agreethat these employees have never had an opportunity in an electionto express their desire for representation in a separate unit.We shalldirect that an election be held among the employees in the Employer'stoolroom, including tool makers, die makers, force makers, and ma-chinists, but excluding clerical employees, executives, and all super-visors as defined' in the Act.We shall make no final determination of the appropriate unit atthis time, but shall defer such finding pending the results of thiselection.If a majority of the above voting group choose the Peti-tioner, they will be taken to have indicated a desire to constitute aseparate unit. If, however, they choose the Intervenor, they will betaken to have indicated a desire to remain part of the plant-wide unit.'Case No 1-R-2941. BAY STATE OPTICAL COMPANYDIRECTION OF ELECTION 255 -As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Bay State Optical Company,Attleboro,Massachusetts, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the First Region, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regula-tions-Series 5, among the employees in the voting group describedin Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to de-termine whether they desire to be represented by International Asso-ciation of Machinists, Lodge 129, or by Optical and Instrument Work-ers International Union, CIO, for the purposes of collective bargain-ing, or by neither.2 Any participant in the election herein may,upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot